          Case 8:20-cv-01843-CEH-CPT Document 5 Filed 08/10/20 Page 1 of 4 PageID 46

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                         MiddleDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                           Florida


              ERIC ROGERS, an individual,                             )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 8:20-cv-01843-T-36CPT
                                                                      )
  FIDELITY GROUP, LLC d/b/a MOTEL 6 TAMPA                             )
 FAIRGROUNDS, a Florida limited liability company,                    )
  and G6 HOSPITALITY, LLC, a Delaware limited                         )
              liability company,                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) FIDELITY GROUP, LLC
                                           c/o registered agent:
                                           Axiom Business Consulting LLC
                                           13234 Telecom Dr.
                                           Tampa, FL 33637



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Nolan Klein, Esq.
                                           Law Offices of Nolan Klein, P.A.
                                           5550 Glades Road, Ste. 500
                                           Boca Raton, FL 33431



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF
                                                                                       FCCOURT
                                                                                          OU
                                                                                          O URT
                                                                                             RT
                                                                                                christineharris
Date:
              Aug 10, 2020
                                                                                          Signature
                                                                                          Sign
                                                                                            gnnaattuurre of
                                                                                                         of C
                                                                                                            Clerk
                                                                                                              lleerrkk oorr D
                                                                                                                            De
                                                                                                                            Deputy
                                                                                                                              eepppuuty
                                                                                                                                     ty C
                                                                                                                                        Clerk
           Case 8:20-cv-01843-CEH-CPT Document 5 Filed 08/10/20 Page 2 of 4 PageID 47

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 8:20-cv-01843-T-36CPT

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
          Case 8:20-cv-01843-CEH-CPT Document 5 Filed 08/10/20 Page 3 of 4 PageID 48

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                         MiddleDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                           Florida


              ERIC ROGERS, an individual,                             )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 8:20-cv-01843-T-36CPT
                                                                      )
  FIDELITY GROUP, LLC d/b/a MOTEL 6 TAMPA                             )
 FAIRGROUNDS, a Florida limited liability company,                    )
  and G6 HOSPITALITY, LLC, a Delaware limited                         )
              liability company,                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) G6 HOSPITALITY, LLC
                                           c/o registered agent:
                                           Corporation Service Company
                                           1201 Hays Street
                                           Tallahassee, FL 32301-2525



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Nolan Klein, Esq.
                                           Law Offices of Nolan Klein, P.A.
                                           5550 Glades Road, Ste. 500
                                           Boca Raton, FL 33431



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF
                                                                                       FCCOURT
                                                                                          OU
                                                                                          O URT
                                                                                             RT
                                                                                                christineharris
              Aug 10, 2020
Date:
                                                                                          Signature
                                                                                          Si
                                                                                           ign
                                                                                             gnaattu
                                                                                                  tuurre of
                                                                                                         of C
                                                                                                            Clerk
                                                                                                              lleerrkk oorr De
                                                                                                                            D
                                                                                                                            Deputy
                                                                                                                              eppuuty
                                                                                                                                   ty C
                                                                                                                                      Clerk
           Case 8:20-cv-01843-CEH-CPT Document 5 Filed 08/10/20 Page 4 of 4 PageID 49

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 8:20-cv-01843-T-36CPT

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
